Title: From Abigail Smith Adams to Ann Frances Harrod Adams, 2 February 1806
From: Adams, Abigail Smith
To: Adams, Ann Frances Harrod



My dear Nancy
Quincy Febry 2d 1806

Miss Ann Beal deliverd me your Letter this morning at meeting. you will see by my Letter of fryday Evening how much the President was dissapointed both by the travelling and weather. we adjournd the club on purpose. to day the travelling is better than since the snow fell. I have lookd up the articles you requested, and judging others by myself, that a kind turn will not be considerd as a burden, I venture to send the Bundle by mr Beals, and am half tempted to add one for mr Shaw, as I know he must want. if I do, will your sister oblige me by sending her Boy with it I have an other much larger, but that I shall try to send some other way—I need not say how much I miss your companionable qualities—tho sometimes a little too low spirited, yet we could talk of that—and reason about it—what a contrast I have between the loquasity of Susan, and the Taciturnity of Louissa—apathy what art thou?
Absence of occupation is not rest;
A mind quite vacant, is a mind distress’d.
I have only been twice out since you went away, once to the funeral and once to Sister Cranch’s—I have been troubled with a pain in my stomack, but am better to day—Susan is quite well, and regreets your absence daily—John talks of you constantly—rides to see you—and inquires how all your Family are do.—
My Love to your sister if the weather should be pleasent & the travelling good I may run in some day in the week, but you know I have many hinderances so do not expect it till you see me—I have not sent the other Stockings because the dryed yellow in spots—
John Greenleaf George & John have been prateing about me all the time I have been writing—
affectionately your Mother
A Adams
I see a mr Whitwell is selling of his Hard ware at the corner of union street